Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 1 of 14 PageID #: 2203




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

HOFFMANN BROTHERS HEADTING AND )
AIR CONDITIONING, INC.,                 )
                                        )
      Plaintiff/Counterclaim Defendant, )
v.                                      )                   Case No. 4:19-cv-00200-SEP
                                        )
THOMAS E. HOFFMANN and HOFFMANN )
AIR CONDITIONING & HEATING, LLC,        )
                                        )
      Defendants/Counterclaimants       )
v.                                      )
                                        )
HOFFMANN BROTHERS HEADTING AND )
AIR CONDITIONING, INC., ROBERT J.       )
HOFFMANN, CHRIS HOFFMANN, AND           )
ROBERT JOSEPH HOFFMANN, JR.,            )
                                        )
     Counterclaim Defendants.           )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Counterclaim Defendants Hoffmann Brothers Heating

and Air Conditioning, Inc., Robert Hoffmann, Chris Hoffmann, and Robert Joseph Hoffmann,

Jr.’s Renewed Motion to Dismiss Counts IV, V, VII, and VIII of Defendants’ Counterclaims

(Doc. [139]). The motion is fully briefed. For the reasons set forth below, the motion is granted

in part and denied in part.

                               Relevant Facts and Background 1

       Prior to July 14, 2011, Tom Hoffmann (“Tom”) and his brother Robert Hoffman

(“Robert”) owned and operated Hoffmann Brothers Heating and Air Conditioning, Inc.




1
 The facts contained herein are taken from the allegations set out in the Counterclaims. They
are assumed to be true for the purpose of this Memorandum and Order. See Ashcroft v. Iqbal,
556 U.S. 662, 678-79 (2009); Neitzke v. Williams, 490 U.S. 319, 326-27 (1989).
                                                1
Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 2 of 14 PageID #: 2204




(“Hoffman Brothers”) together. Doc. [59] ¶ 11. On July 14, 2011, the parties resolved a lawsuit

between them by entering into a Settlement Agreement (the “Agreement”). Id. ¶ 13. Pursuant to

the Agreement, Tom transferred his stock in Hoffmann Brothers to Robert and Robert’s wife, in

exchange for certain payments and other agreements. Id. ¶ 14. The Agreement contained a non-

disparagement clause. Id. ¶ 16.

       Despite the non-disparagement clause, Hoffmann Brothers has engaged in an organized

scheme and campaign to harm the reputation of Tom and his new HVAC company, Hoffmann

Air Conditioning & Heating, LLC (the “Company”). Id. ¶ 30. Robert (Hoffmann Brothers’

CEO) and his sons Chris Hoffman (“Chris”) and Robert Joseph Hoffmann, Jr., (“Joe”) (both

officers of Hoffmann Brothers) are primarily responsible for organizing and carrying out this

scheme. Id. This scheme includes causing employees of Hoffmann Brothers, as well as

associates and friends, to publicize false, defamatory, and misleading statements about Tom and

the Company. Id. ¶ 31. These statements include:

           1. December 2018 emails from Chris and Joe to their friends encouraging them to
              post false Google reviews containing defamatory and disparaging statements
              about Tom (the “Google Review Emails”), id. ¶ 32;

           2. Disparaging, defamatory, and misleading ratings and reviews on Google (the
              “False Reviews”), id. ¶ 35;

           3. A letter from Chris and Joe (the “Family Letter”) to 20 members of Tom’s family
              (the “Hoffman Family”), sent several days before Christmas, containing
              numerous misstatements, misrepresentations, and defamatory and disparaging
              statements about Tom and the Company, id. ¶¶ 37-43;

           4. Negative comments about Tom and the Company made by Robert and Chris to
              family members at a lunch in December 2018 (the “Lunchtime Comments”), id.
              ¶ 47;

           5. False accusations to municipal enforcement authorities directed at Tom and the
              Company, including false statements accusing Tom and the Company of engaging
              in purported code violations (the “Municipal Accusations”), id. ¶ 48;



                                                2
Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 3 of 14 PageID #: 2205




           6. Listing Tom’s home address on Realtor.com and sending out inquiries under
              Tom’s name on Realtor.com, prompting a flood of unwanted phone calls and
              emails (the “Home Postings”), id. ¶ 49;

           7. Sending out inquiries under Tom’s name for different vehicles on
              Autotrader.com, prompting unsolicited and unwanted calls (the “Car Postings”),
              id. ¶ 50; and

           8. Sending out inquiries under Tom’s name for life insurance quotes, prompting
              unsolicited and unwanted calls (the “Life Insurance Postings”), id. ¶ 51.

                                          Legal Standard

       The purpose of a motion to dismiss under Rule 12(b)(6) is to test the legal sufficiency of

a complaint. When considering a 12(b)(6) motion, the court assumes the factual allegations of a

complaint are true and construes them in the non-movant’s favor. Neitzke, 490 U.S. at 326-27.

       Fed. R. Civ. P. 8(a)(2) provides that a complaint must contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” In Bell Atlantic Corp. v.

Twombly, the Supreme Court clarified that Rule 8(a)(2) requires complaints to contain “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action.” 550

U.S. 544, 555 (2007); accord Iqbal, 556 U.S. at 678–79. Specifically, to survive a motion to

dismiss, a complaint must “contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

The issue in considering such a motion is not whether the plaintiff will ultimately prevail, but

whether the plaintiff is entitled to present evidence in support of the claim. See Twombly, 550

U.S. at 556.

                                            Discussion

       Tom and the Company (collectively, the “Counterclaimants”) bring nine counterclaims

against combinations of Robert, Chris, Joe, and Hoffmann Brothers (collectively, the

“Counterclaim Defendants”), including:


                                                  3
Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 4 of 14 PageID #: 2206




               1) Declaratory Judgment under the Federal Lanham Act and State Law;

               2) Breach of Contract;

               3) Defamation;

               4) False Light Invasion of Privacy;

               5) Intentional Infliction of Emotional Distress;

               6) Fraud;

               7) Tortious Interference;

               8) Civil Conspiracy; and

               9) Prima Facie Tort (In the Alternative).

The Counterclaim Defendants have moved to dismiss Counts IV (False Light Invasion of

Privacy), V (Intentional Infliction of Emotional Distress), VII (Tortious Interference), and VIII

(Civil Conspiracy). The Court will consider each count in turn.

I.     Count IV (False Light Invasion of Privacy)

       Counterclaimants bring Count IV against all Counterclaim Defendants. They allege that

the Counterclaim Defendants placed Tom and the Company in a false light through the Google

Review Emails, the False Reviews, the Family Letter, the Lunchtime Comments, the Municipal

Accusations, and other unspecified slanderous comments (collectively, the “Defamatory

Statements”). Doc. [59] ¶ 82. Counterclaimants allege that the false light in which they were

placed is highly offensive to a reasonable person; that the Counterclaim Defendants had

knowledge of or acted in reckless disregard as to the falsity of the publicized matter; and that

Tom’s and the Company’s reputations were damaged as a direct and proximate result of the

Defamatory Statements, and the Company lost profits as a result. Id. ¶¶ 83-85.




                                                 4
Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 5 of 14 PageID #: 2207




       Counterclaim Defendants argue that the false light counterclaim should be dismissed as

duplicative of the defamation counterclaim because it is based on “the exact same allegedly false

statements of fact that form the basis of Defendants’ defamation counterclaim.” Doc. [140] at 3.

In response, Counterclaimants contend that the false light claim does not duplicate the

defamation claim because the theories of recovery are distinct, and the claims assert different

injuries. Doc. [148] at 2. Counterclaimants point out that false light addresses “injury to [the]

inner person,” and defamation protects one’s interest in his objective reputation in the world,

citing Sullivan v. Pulitzer Broad. Co., 709 S.W.2d 475, 479 (Mo. banc 1986). They argue that

their defamation claim focuses on harms to their reputations, “specifically the false and

misleading comments related to [Tom’s] reputation in the business community,” while the false

light claim “seeks to protect [Tom’s] interest in being left alone.” [Doc. [148] at 3.

       Further, Counterclaimants argue that “the trier of fact could conclude that a statement

was not defamatory, but still placed Tom in a false and negative light.” Doc. [148] at 4 (internal

quotation and citation omitted). In other words, Counterclaimants argue that the false

implications of statements’ context, rather than individual defamatory statements, damaged Tom,

distinguishing this false light claim from defamation.

       The Court is not convinced by either of Counterclaimants’ distinctions.

Counterclaimants allege the same Defamatory Statements as the bases for both their defamation

and false light claims. See Doc. [59] ¶¶ 74, 82. Further, Counterclaimants allege the same

damages: reputational harm and lost profits. Id. ¶¶ 78, 85. On the counterclaims’ face, then, the

false light claim appears to duplicate the defamation claim.

       A recent Missouri Supreme Court case has foreclosed Counterclaimants’ second line of

argument. The Missouri Supreme Court “has refused to recognize false light invasion of privacy



                                                  5
Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 6 of 14 PageID #: 2208




claims when the claim ‘is nothing more than the classic defamation action where one party

alleges that the other published a false accusation concerning a statement of fact.’” Smith v.

Humane Soc’y of U.S., 519 S.W.3d 789, 803 (Mo. banc 2017) (quoting Sullivan, 709 S.W.2d at

480-81). There, the plaintiff contended that her false light claim did not replicate her defamation

claim because her false light claim was “based on the false implications of the context of the

[allegedly defamatory statements], not particular false statements.” Id. (emphasis added). The

plaintiff argued that even if the factual statements made about her business were accurate, the

misleading context put her “before the public in a false position.” Id.

       The court rejected that argument, holding that statements “imply a false assertion of fact

if they are either incorrect or incomplete, or if the assessment of them is erroneous.” Id. at 804

(internal quotation marks, citation, and alteration omitted) (emphasis in original). The court

reasoned that the plaintiff alleged that the statements made against her concerned “erroneous

assessments of statements of fact,” and accordingly, she should have sought recovery for them

via a defamation claim. Id. Counterclaimants’ argument is substantially the same as that

rejected by the Missouri Supreme Court in Smith.

       Counterclaimants’ false light claim is duplicative of their defamation claim, and

accordingly, Counterclaim Defendants’ Count IV will be dismissed.

II.    Count V (Intentional Infliction of Emotional Distress)

       Counterclaimants bring Count V against all Counterclaim Defendants. They allege that

the Counterclaim Defendants engaged in extreme and outrageous conduct by: (1) sending the

Family Letter shortly before Christmas; (2) making the Lunchtime Comments; (3) making the

Municipal Accusations; and (4) making the Home Postings, Car Postings, and Life Insurance

Postings. Doc. [59] ¶ 89. The Counterclaimants allege that this conduct went “beyond all



                                                 6
Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 7 of 14 PageID #: 2209




possible bounds of decency”; that it was intended only to cause extreme emotional distress to

Tom; and that Tom suffered mental anguish and reputational harm as a direct and proximate

result of Counterclaim Defendants’ conduct. Id. ¶¶ 91-93.

       Counterclaim Defendants argue the first three examples of their alleged conduct are the

bases of Counterclaimants’ defamation (id. ¶ 74), false light (id. ¶ 82), and tortious interference

claims (id. ¶ 117), and that the IIED claim is duplicative of those three counts because the same

actions form the bases of those claims. Further, they argue that the online postings were not

sufficiently extreme or outrageous to make out an IIED claim. Doc. [140] at 3-4.

       In response, Counterclaimants contend that Missouri law prohibits an IIED claim only

when it “consists only of a defamation,” citing Nazeri v. Mo. Valley Coll., 860 S.W.2d 303, 316

(Mo. 1993) (emphasis in original), and they have alleged conduct apart from defamation—

specifically, the online postings and the context of having sent the Family Letter shortly before

the family gathered for Christmas—so the IIED count is not duplicative. Doc. [148] at 3-4.

       To state a claim for intentional infliction of emotional distress, a plaintiff must plead

extreme and outrageous conduct by a defendant who intentionally or recklessly causes severe

emotional distress that results in bodily harm. K.G. v. R.T.R., 918 S.W.2d 795, 799 (Mo. banc

1996). The conduct must have been “so outrageous in character, and so extreme in degree, as to

go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly intolerable

in a civilized community.” Warrem v. Parrish, 436 S.W.2d 670, 673 (Mo. 1969). The conduct

must be “intended only to cause extreme emotional distress to the victim.” K.G., 918 S.W.2d at

799. “Missouri case law reveals very few factual scenarios sufficient to support a claim for

intentional infliction of emotional distress.” Gillis v. Principia Corp., 832 F.3d 865, 875 (8th

Cir. 2016) (quotation omitted).



                                                 7
Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 8 of 14 PageID #: 2210




       When a defendant’s conduct is intended to invade other legally protected interests of the

plaintiff, however, the recovery for emotional distress, as an independent tort, is duplicative.

Nazeri, 860 S.W.2d at 316. Missouri courts have held that where one’s conduct amounts to the

commission of a traditional tort and was not intended only to cause extreme emotional distress to

the victim, the tort of intentional infliction of emotional distress will not lie, and recovery must

be had under the appropriate traditional tort action. Diehl v. Fred Weber, Inc., 309 S.W.3d 309,

322 (Mo. Ct. App. 2010).

       The facts alleged by Counterclaimants support claims for defamation and tortious

interference (discussed infra). In other words, the alleged actions underlying the IIED claim

were “intended to invade other legally protected interests” of Counterclaimants. Id.

Accordingly, none of those actions will support an independent claim for IIED.

       Counterclaimants argue that the timing of the Family Letter, as well as the online

impersonations, were wanton and outrageous acts that justify an IIED claim. They cite Herrick

v. Grindr, LLC, 306 F. Supp. 3d 579, 594 (S.D.N.Y. 2018), to argue that this conduct reaches the

level required for IIED. In that case, the court noted that creating “impersonating profiles” on

the internet may be “sufficiently extreme and outrageous” to justify an IIED claim. Id.

However, that case is easily distinguished from this one: There, the impersonating profiles were

“fake profiles to Grindr, which describe Herrick as being interested in fetishistic sex, bondage,

role playing, and rape fantasies and which encourage potential suitors to go to Herrick’s home or

workplace for sex.” Id. at 584. The impersonation alleged by Counterclaimants bears no

resemblance to the impersonation in Herrick.

       A more analogous case is Bittman v. Fox, 107 F. Supp. 3d 896 (N.D. Ill. 2015). There,

the plaintiff alleged IIED where the defendants allegedly made defamatory internet posts,



                                                  8
Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 9 of 14 PageID #: 2211




published photos of the plaintiff’s house on the internet to harass and intimidate her, and created

a social media page to “impersonate and defame” the plaintiff’s business. Id. at 904-905. The

court found that the defendants’ conduct, while “distasteful, mean-spirited, and vindictive,” did

not constitute sufficiently extreme and outrageous conduct. Id. at 905. “The standard for an

IIED claim is high, and under no circumstances do mere insults, indignities, threats, annoyances,

petty oppressions, or other trivialities qualify as outrageous conduct.” Id. (internal quotation and

alteration omitted). As a matter of law, the conduct alleged by Counterclaimants fails to rise to

the level of atrocity and intolerability necessary for an IIED claim.

       Further, while Counterclaimants allege that Counterclaim Defendants’ alleged

misconduct “was intended only to cause extreme emotional distress to Tom,” Doc. [59] ¶ 92, that

allegation is belied elsewhere in the Counterclaims. For example, in Count IX for Prima Facie

Tort (in the alternative), Counterclaimants allege that the same conduct “was intentionally

undertaken solely for the purpose to [sic] injure Tom and the Company by harming their

reputations, business interests, and causing Tom emotional harm.” Id. ¶ 134. “Courts need not

accept as true factual assertions that are contradicted by the complaint itself[.]” Williams v. First

Nat. Bank of St. Louis, No. 4:14-cv-01458-ERW, 2014 WL 5800199, at *4 (E.D. Mo. Nov. 7,

2014) (internal quotation omitted). Therefore, Counterclaimants do not sufficiently plead this

element of their IIED claim.

       Accordingly, Counterclaim Defendants’ motion to dismiss Count V will be granted.

III.   Count VII (Tortious Interference)

       Counterclaimants bring Count VII against all Counterclaim Defendants. They allege that

the Counterclaim Defendants knew that the Company had a business relationship and/or a valid

expectancy of a business relationship, the False Reviews and Family Letter constitute



                                                  9
Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 10 of 14 PageID #: 2212




unjustifiable, intentional, and malicious interference with those relationships, and

Counterclaimants were damaged by the loss of business from former, current, and prospective

clients. Doc. [59] ¶¶ 114-21.

       Counterclaim Defendants argue that Counterclaimants did not have a valid business

expectancy with their “former clients,” and that Counterclaimants did not allege that

Counterclaim Defendants had knowledge of any relationship between Counterclaimants and their

former clients. Doc. [140] at 5. Further, Counterclaim Defendants argue that Counterclaimants

failed to plead a valid business expectancy with prospective clients because they failed to

identify any prospective clients or plead any other facts that raise a right to relief above the

speculative level. Id. at 5-6.

       Under Missouri law, the elements of tortious interference with a contract or business

expectancy are (1) a contract or valid business expectancy, (2) the defendant’s knowledge of the

contract or relationship, (3) an intentional interference by the defendant inducing or causing a

breach of the contract or relationship, (4) absence of justification, and (5) damages. Smith v.

MasterCard Int’l, No. 4:16-CV-1866-CDP, 2017 WL 103966, at *3 (E.D. Mo. Jan. 10, 2017),

aff’d, No. 17-1245, 2017 WL 3401312 (8th Cir. July 3, 2017) (citing Serv. Vending Co. v. Wal–

Mart Stores, 93 S.W.3d 764, 769 (Mo. Ct. App. 2002)). The claims relating to former and

prospective clients are analytically distinct, so the Court will consider them separately. 2

       A. Former Clients

       Counterclaim Defendants argue that Counterclaimants did not have a valid business

expectancy with their “former clients” because they were, by definition, no longer clients. They




2
  Counterclaim Defendants do not dispute the pleading’s sufficiency with respect to the final
three elements of tortious interference, so only the first two factors are discussed.
                                                  10
Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 11 of 14 PageID #: 2213




add that Counterclaimants did not allege that Counterclaim Defendants had knowledge of any

relationship between Counterclaimants and their former clients. Doc. [140] at 5.

       First, as Counterclaimants explain in their Response, the word “former” is used to refer to

clients who left the Company because of the Counterclaim Defendants’ actions; in other words,

Counterclaimants allege that, at the time of Counterclaim Defendants’ actions, those clients were

current clients. Doc. [148] at 6. Counterclaimants therefore had valid contracts and/or valid

expectancies that their clients would continue being clients. Thus, Counterclaimants satisfy the

first element of tortious interference with respect to the former clients.

       Second, while Counterclaim Defendants claim not to know of any relationship between

Counterclaimants and their former clients, Counterclaimants allege that most members of the

Hoffmann Family are customers of the Company. Doc. [59] ¶ 39. Counterclaimants further

allege that members of the Hoffmann Family, including Tom’s brother Michael, and “numerous

long-time Hoffmann family friends” ceased business with Tom and the Company after receipt of

the Family Letter. Id. ¶ 46. In Count VII itself, Counterclaimants allege that “Counterclaim

Defendants knew the Company had a business relationship and/or valid expectancy of a business

relationship with customers to provide services.” Id. at 114. Construed in the light most

favorable to Counterclaimants, it is plausible that Counterclaim Defendants were aware that their

family members and longtime friends did business with Counterclaimants. That level of

plausibility is enough at the motion to dismiss stage. Accordingly, Counterclaimants have pled

that Counterclaim Defendants tortiously interfered with Counterclaimant’s contracts with the

recipients of the Family Letter.




                                                  11
Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 12 of 14 PageID #: 2214




       B. Prospective Clients

       With respect to prospective clients, Counterclaim Defendants argue that

Counterclaimants do not identify any “prospective clients” or plead any other facts that “raise a

right to relief beyond the speculative level.” Doc. [140] at 5-6.

       For a party to have a reasonable business expectancy, there must be a probable future

business relationship from which it anticipates receiving financial benefits. John Beal, Inc. v.

Roofpros, Inc., No. 4:16-cv-1151-CDP, 2016 WL 7439214, at *3 (E.D. Mo. Dec. 27, 2016).

“The hope of establishing a business relationship through prospective dealings with customers

with whom there has been no course of prior dealings does not constitute a reasonable business

expectancy.” Id. at *3 (citing Sloan v. Bankers Life & Cas. Co., 1 S.W.3d 555, 565 (Mo. Ct.

App. 1999)).

       Counterclaimants argue that “online reviews are a primary source of information that

prospective customers review.” Doc. [148] at 7. While that may be true, it is not legally enough

to create a reasonable business expectancy. Counterclaimants are speaking about “prospective

dealings with customers with whom there has been no course of prior dealings,” Sloan at 565,

which does not suffice.

       Counterclaimants also argue that much of their business “comes from Tom’s family or

referrals therefrom,” and it is “therefore reasonable that he should expect business from other

members of his family or from referrals, and that there be a reasonable chance that such business

would develop.” Doc. [148] at 7. Like people reading reviews online, these second- and third-

degree connections to whom Counterclaimants may have potentially and counterfactually been

referred constitute prospective, unknown, potential customers with whom Counterclaimants have

had no prior business relationship.



                                                 12
Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 13 of 14 PageID #: 2215




          Accordingly, Counterclaim Defendants’ motion to dismiss Count VII will be denied with

respect to the effect the Family Letter had on family members and affiliated entities who were

clients at that time; the motion will be granted in all other respects.

          C. Count VIII (Civil Conspiracy)

          Counterclaimants bring Count VIII against all Counterclaim Defendants. They allege

that Counterclaim Defendants conspired with various third parties to participate in the exercise

of Fraudulent Clicks and/or to post the False Reviews and participate in Fraudulent Clicks. Doc.

[59] ¶ 125.

          Counterclaim Defendants argue that Counterclaimants have not stated a claim for civil

conspiracy because there is no underlying cause of action for false light invasion of privacy, and

“[c]ivil conspiracy is not itself actionable in the absence of an underlying wrongful act or tort.”

Higgins v. Ferrari, 474 S.W.3d 630, 643 (Mo. App. 2015) (quoting Hamilton v. Spencer, 929

S.W.2d 762, 767 (Mo. App. 1996)). Counterclaim Defendants further argue that

Counterclaimants’ conspiracy claim cannot be based on the Company conspiring with its own

agents, since “[a]n agent cannot conspire with his principal.” Doc. [140] at 6-7 (citing Dunne v.

Res. Converting, LLC, No. 4:16-CV-1351-DVN, 2017 WL 2264807, at *10 (E.D. Mo. May 24,

2017)).

          Counterclaim Defendants misinterpret Counterclaimants’ argument. The basis of the

conspiracy claim is the exercise of the Fraudulent Clicks and the posting of the False Reviews.

Counterclaimants allege the Fraudulent Clicks as part of the basis of its fraud claim and allege

the False Reviews as part of its defamation claim. While the Court agrees with Counterclaim

Defendants that Counterclaimants have failed to state a claim for false light invasion of privacy,

Counterclaimants have pled defamation and fraud, both of which are wrongful acts. This means



                                                  13
Case: 4:19-cv-00200-SEP Doc. #: 165 Filed: 09/17/20 Page: 14 of 14 PageID #: 2216




that there is an underlying wrongful act supporting the conspiracy claim, and Counterclaim

Defendants’ argument fails on this point.

       Further, Counterclaim Defendants’ agency argument is without merit. Counterclaimants

allege that Matt Moore, Grant Pope, Justin Cole, Jake Pelikan, and Riley O’Neill “posted

disparaging, defamatory and misleading ratings and reviews on Google.” Doc. [59] ¶ 35.

Counterclaimants do not allege that those individuals are Counterclaim Defendants’ agents, so

the agency argument fails.

       Counterclaim Defendants’ motion to dismiss Count VIII will be denied.

                                            Conclusion

       Accordingly, Counterclaim Defendants’ Motion to Dismiss (Doc. [139]) is GRANTED

with respect to Counts IV and V, GRANTED IN PART and DENIED IN PART with respect

to Count VII, and DENIED with respect to Count VIII.

       Counterclaim Defendants shall file an Answer to the remaining Counterclaims (Doc.

[59]) by no later than October 1, 2020.

       An appropriate judgment shall accompany this Memorandum and Order.



Dated this 17th day of September, 2020.



                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE




                                                14
